Exhibit 10.1

 

MUTUAL RELEASE AGREEMENT FROM

ACQUISITION AGREEMENT DATED FEBRUARY 3, 2005

 

MUTUAL RELEASE AGREEMENT (this “Release”), dated as of October 10, 2005, by and
between Intelligent Energy Holdings Plc, a company registered in England and
Wales having its principal place of business at 42 Brook Street, Mayfair, London
W1K 5DB, Great Britain (the “Company”), and Dickie Walker Marine, Inc., a
Delaware corporation having its principal place of business at 1405 South Coast
Highway, Oceanside, California 92054 (“Parent”).

 

WHEREAS, the Company and the Parent entered into an Acquisition Agreement dated
February 3, 2005, as amended May 9, 2005, and July 8, 2005 (the “Acquisition
Agreement”), pursuant to which the Parent agreed to make an offer for the entire
share capital of the Company (the “Proposed Acquisition”);

 

WHEREAS, the Company has been subject to various events that have delayed the
parties’ ability to complete the Proposed Acquisition within the timeframe
initially anticipated;

 

WHEREAS, the Company no longer believes the support necessary to complete the
Proposed Acquisition exists among its securityholders;

 

WHEREAS, the Company and the Parent each desire to allow each other to pursue
alternate business opportunities that may better serve the respective companies;
and

 

WHEREAS, the Company and the Parent now desire, subject to and contingent upon
the consent of the shareholders of the Company and full performance of the
Settlement Payment (as defined below), to release fully, finally and amicably
all charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys’ and other legal fees and
costs actually incurred) of any nature whatsoever in law, equity or otherwise,
known or unknown, suspected or unsuspected, fixed or contingent, whether
assertable affirmatively, as defenses, counterclaims, set-offs or otherwise
(each a “Claim,” and collectively “Claims”) between and among them with respect
to the Acquisition Agreement and all other matters between and among them, and
to avoid future disputes with respect thereto.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows. All
capitalized terms used in this Release and not otherwise defined herein shall
have the meanings ascribed to them in the Acquisition Agreement.

 

1.1 MUTUAL CONSENT TO TERMINATION. The Company and the Parent hereby mutually
consent to the termination of the Acquisition Agreement, pursuant to
Section 7.1(a) of the Acquisition Agreement (“the Termination”), contingent upon
and subject to the satisfaction of the covenants contained herein.

 

(a) Company Shareholder Consent. The provisions of this Release shall be
conditional on the passing of a resolution by a majority of the shareholders of
the Company approving its terms at the Emergency General Meeting of the Company
to be held on or about 31 October 2005 (“the Company Shareholder Consent”).

 

(b) Settlement Payment. In consideration of the increased time and expense
invested in the Proposed Acquisition by the Parent due to unanticipated delays,
including the delay related to the re-audit of the Company’s financial
statements, the Company hereby agrees to pay the Parent an amount of Five
Hundred Thousand Dollars ($500,000.00) (the “Settlement Payment”). The Company



--------------------------------------------------------------------------------

must effect and fully transfer the Settlement Payment no later 5:00 p.m. PST on
the day 2 Business Days from the receipt of Company Shareholder Consent (the
“Expiration Date”). The Company shall transfer the Settlement Payment to the
Parent by causing a wire transfer to be effected in the amount of the Settlement
Payment in accordance with the following wire instructions:

 

Bank:    NORTHERN TRUST BANK OF CALIFORNIA ABA #:    122242173 A/C #:   
90301617 A/C Name:    Dickie Walker Marine Promo

 

(c) Mutual General Release. Upon the date of the full performance of the
Settlement Payment, other than the duties and obligations created by this
Release, the Company fully and completely releases and discharges the Parent,
and the Parent fully and completely releases and discharges the Company (the
Parent and the Company together for purposes of this Section 1.1, the “Released
Parties”), from any and all Claims, causes of action, demands or liability of
any and every character, known or unknown, contingent or matured, that either of
the Released Parties may have had against the other that relate to or arise from
the subject matter of the Proposed Acquisition and any action, event or
non-event arising out of or related thereto, including, but not limited, to the
Acquisition Agreement, any related waivers or consents, or this Release
(collectively, the “Released Matters”). Further, upon the date of the full
performance of the Settlement Payment, the Company hereby agrees not to initiate
a lawsuit or bring a Claim of any kind against the Parent and the Parent hereby
agrees not to initiate a lawsuit or bring a Claim of any kind against the
Company, in any court, or otherwise, relating to the Released Matters,
including, but not limited to, any claim under any common law, whether in law or
equity, or federal, state or local statute, ordinance or rule of law. The term
“Released Parties” shall also include all persons and entities who are claimed
to have acted at the direction of, on behalf of, in concert or collusion with,
or whose liability is otherwise derivative of, any one or more of the Released
Parties as to the Released Matters.

 

(d) Waiver of California Civil Code Section 1542. Section 1542 of the California
Civil Code provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

As to the Claims that are released by Section 1.1(b), each of the parties waives
all rights under this statute, and any similar statute, law or policy.

 

(e) Covenant Regarding Assignment. Each of the Released Parties represent and
warrant to each other that each is the sole and lawful owner of all right, title
and interest in and to every claim and other matter which each purports to
release herein, and that they have not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm, association, corporation
or other entity, any right, title or interest in any such claim or other matter.
In the event that such representation is false, and any such Claim or matter is
asserted against any party released hereunder (and/or the successor of such
party) by any party or entity who is the assignee or transferee of such Claim or
matter, then the party hereto who assigned or transferred such claim or matter
shall fully indemnify, defend and hold harmless the party against whom such
Claim or matter is asserted (and its successors) from and against such Claim or
matter and from all actual costs, fees, expenses, liabilities and damages which
that party (and/or its successors) incurs as a result of the assertion of such
Claim or matter.



--------------------------------------------------------------------------------

(f) Agreement to Stand Still. From the date of this Release until the earliest
to occur of (i) the date of the Settlement Payment, (ii) the Expiration Date, or
(iii) a petition being presented or order being made for the winding up of the
Company or the appointment of a liquidator or provisional liquidator of the
Company or the granting of an administration order in relation to the Company,
the Company hereby agrees not to initiate a lawsuit or bring a Claim of any kind
against the Parent and the Parent hereby agrees not to initiate a lawsuit or
bring a Claim of any kind against the Company, in any court, or otherwise,
relating to or arising from the subject matter of the Proposed Acquisition and
any action, event or non-event arising out of or related thereto, including, but
not limited, to the Acquisition Agreement, any related waivers or consents, or
this Release, including, but not limited to, any claim under any common law,
whether in law or equity, or federal, state or local statute, ordinance or rule
of law.

 

(g) Withdrawal of Form S-4. The Parent hereby agrees to withdraw the
Registration Statement on Form S-4 (File No. 333-124778) filed with the
Securities and Exchange Commission on May 10, 2005, within five (5) days of the
date of this Release.

 

(h) Public Announcements. The parties agree to make an announcement, in a form
to be reasonably agreed to by the parties, with respect to this Release and its
effect as soon as practicable after execution of this Release. Neither the
Company, its affiliates, successors or assigns, on the one hand, nor the Parent,
its affiliates, successors or assigns, on the other hand, shall, at any time
publish, cause to be published or do anything that publicly defames, disparages,
or impugns the good will or business reputation of the other party or its
officers directors, representatives, partners, or employees, or publicly
defames, disparages, or impugns the other party’s relationship with existing or
potential representatives, employees, contractors, investors or the financial
community in general. Notwithstanding the foregoing, either party may make
statements of fact and of previously disclosed public information in regards to
the Proposed Acquisition. Notwithstanding the foregoing, either party may report
facts known by it which the party has a legal duty to report to any appropriate
national, federal, territorial, state or local governmental authority or
self-regulatory organization, or in documents filed with any court in response
to legal actions against the party. The provisions of this section 1.1(h) shall
terminate on the earlier of the termination of this Release or three (3) years
from the date hereof.

 

(i) Reasonable Efforts. Company, on the one hand, and Parent, on the other hand,
agree to continue to use reasonable efforts to take, or cause to be taken, all
other actions, and to do, or cause to be done, and to assist and cooperate with
the other parties in doing, all other things reasonably necessary, proper or
advisable to effect the Settlement Payment and satisfy the terms of this Release
in the most expeditious manner practicable, including but not limited to (i) the
obtaining of all other necessary actions or nonactions, waivers, consents and
approvals from any national, federal, territorial, state or local governmental
authority, quasi-governmental authority, instrumentality, court, government or
self-regulatory organization, commission or tribunal or any regulatory,
administrative or other agency, or any political or other subdivision,
department or branch of any of the foregoing, whether in the United States, the
United Kingdom, or elsewhere (collectively referred to as “Governmental
Entities”) and the making of all other necessary registrations and filings
(including other filings with Governmental Entities, if any), (ii) the obtaining
of all necessary consents, approvals or waivers from shareholders, (iii) the
obtaining of all necessary consents, approvals or waivers from third parties,
and (iv) the execution and delivery of any additional instruments necessary to
consummate the transactions contemplated by, and to fully carry out the purposes
of, this Release.

 

(j) Access to Information; Notification. Upon the request of the Parent, the
Company shall provide the Parent telephonic or e-mail updates regarding the
status of the Company’s processing, timing and transfer the Settlement Payment.
In addition, the Company shall provide to the Parent timely notice of the filing
of a complaint in a court having jurisdiction over the Company and this Release
seeking disapproval of, or of the issuance of any court order or other decree by
a Governmental



--------------------------------------------------------------------------------

Entity disapproving of, the validity of the Release or of the Company’s right or
ability to fulfill its obligations hereunder.

 

1.2 EFFECT OF RELEASE ON TERMS OF ACQUISITION AGREEMENT

 

(a) Suspension of Terms of Acquisition Agreement. From the date of this Release
through the date of the Settlement Payment, the Company and the Parent shall
treat the Acquisition Agreement as terminated and shall not be obligated or
otherwise subject to any liability under the terms of the Acquisition Agreement,
except for those terms which survive as set forth in Section 8.2 of the
Acquisition Agreement.

 

(b) Completion of the Settlement Payment. Upon completion of the Settlement
Payment prior to the Expiration Date, the Acquisition Agreement shall be
officially terminated pursuant to Section 7.1(a) of the Acquisition Agreement
and the terms of this Release.

 

(c) Preservation of Rights. If the Company does not complete the Settlement
Payment prior to the Expiration Date, or upon a petition being presented or
order being made for the winding up of the Company or the appointment of a
liquidator or provisional liquidator of the Company or the granting of an
administration order in relation to the Company, the Company and the Parent
shall each have the rights under the Acquisition Agreement each such party shall
have had as of the date of this Release, notwithstanding the applicability of
any provision of Section 7 of the Acquisition Agreement regarding termination,
and this Release shall terminate

 

1.3 MISCELLANEOUS

 

(a) Authorization; Enforcement.

 

(i) The Company has the requisite corporate power and authority to enter into
this Release and otherwise to carry out its obligations hereunder. The execution
and delivery of this Release by the Company have been duly authorized by all
necessary action on the part of the Company. This Release has been (or upon
delivery will be) duly executed by the Company and is, or when delivered in
accordance with the terms hereof, will constitute, the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms.

 

(ii) The Parent has the requisite corporate power and authority to enter into
this Release and otherwise to carry out its obligations hereunder. The execution
and delivery of this Release by the Parent have been duly authorized by all
necessary action on the part of the Parent. This Release has been (or upon
delivery will be) duly executed by the Parent and is, or when delivered in
accordance with the terms hereof, will constitute, the valid and binding
obligation of the Parent enforceable against the Parent in accordance with its
terms.

 

(iii) The execution, delivery and performance of the Release by the Company,
including the Settlement Payment contemplated thereby, do not and will not
conflict with or violate any provision of the Company’s memorandum or articles
of association, or other organizational or charter documents.



--------------------------------------------------------------------------------

(iv) To the knowledge of the Company, the execution, delivery and performance of
the Release by the Company, including the Settlement Payment contemplated
thereby, do not and will not (i) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
result in the creation of any lien upon any of the properties or assets of the
Company, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company debt or
otherwise) or other understanding to which the Company is a party or by which
any property or asset of the Company is bound or affected, or (ii) subject to
the receipt of any required approvals from Governmental Entities, conflict with
or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject, or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (i) and
(ii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.

 

(b) Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including telecopy or similar writing) and shall
be given:

 

If to the Company, to:

 

Intelligent Energy Holdings Plc

42 Brook Street

Mayfair

London W1K 5DB

Great Britain

Facsimile: 44 (0) 20 7958 9269

Telephone: 44 (0) 20 7958 9033

Attention: Mark Lawson-Statham, Ph.D.

 

with a copy to:

 

Kirkpatrick & Lockhart Nicholson Graham LLP

10100 Santa Monica Boulevard

Seventh Floor

Los Angeles, CA 90067

Facsimile: (310) 552-5001

Telephone: (310) 552-5000

Attention: Thomas J. Poletti, Esq.

 

If to Parent, to:

 

Dickie Walker Marine, Inc.

1405 South Coast Highway

Oceanside, California 92054

Facsimile: (760) 450-0386

Telephone: (760) 450-0360

Attention: Gerald W. Montiel



--------------------------------------------------------------------------------

with a copy to:

 

Cynthia Smith, Esq.

1660 Lincoln Street

Suite 1700

Denver, CO 80264

Facsimile: (303) 832-4884

Telephone: (303) 832-5115

 

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. Each such notice, request
or other communication shall be deemed to be properly delivered, given and
received: (i) when delivered by hand; (ii) on the day sent by facsimile,
provided that the sender has received confirmation of transmission as of or
prior to 5:00 p.m. local time of the recipient, on such day; (iii) the first
business day after sent by facsimile (to the extent that (a) the sender has
received confirmation of transmission after 5:00 p.m. local time of the
recipient on the day sent by facsimile or (b) notice is sent on a day that is
not a business day); or (iv) the third business day after sent by registered
mail or by courier or express delivery service. For purposes of this Release, a
“business day” is any day of the year on which banking institutions in San
Francisco and London are open to the public for conducting business and are not
required or authorized to close.

 

(c) Successors and Assigns; Parties in Interest. The provisions of this Release
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns, provided that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Release
without the written consent of the other parties hereto. Except as expressly set
forth herein, nothing in this Release, express or implied, is intended to or
shall confer upon any person not a party hereto any right, benefit or remedy of
any nature whatsoever under or by reason of this Release, including to confer
third party beneficiary rights.

 

(d) Governing Law; Enforcement. This Release shall be construed in accordance
with and governed by the laws of the State of Delaware, without regard to the
conflict of laws principles thereof. Each of the parties hereto, (a) consents to
submit itself to the personal jurisdiction of the Court of Chancery of the State
of Delaware and Federal District Court for the District of Delaware in the event
a dispute arises out of this Release or any transaction contemplated hereby,
(b) agrees that it will not attempt to deny or defeat such personal jurisdiction
by motion or other request for leave from any such court, and (c) waives any
right to trial by jury with respect to any action related to or arising out of
this Release or any agreement or transaction contemplated hereby.

 

(e) Counterparts; Effectiveness; Interpretation. This Release may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Release shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto. When a reference
is made in this Release to a Section, such reference shall be to a Section of
this Release unless otherwise indicated. The headings contained in this Release
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Release. Whenever the words “include”, “includes” or
“including” are used in this Release, they shall be deemed to be followed by the
words “without limitation”.

 

(f) Entire Agreement. The Company and the Parent each represents and
acknowledges that, in executing this Release, it has not relied upon any
representation or statement not made herein with regard to the subject matter of
this Release. This Release constitutes the entire agreement among the parties
hereto regarding the mutual consent of the parties to the Termination and
supersedes all prior agreements and understandings, both written and oral, among
the parties hereto with respect to the subject matter hereof; provided, however,
this Release supersedes the Acquisition



--------------------------------------------------------------------------------

Agreement only to the extent set forth above. This Release may not be modified
except by a writing signed by all of the Parties.

 

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Release as of the
date first written above.

 

INTELLIGENT ENERGY HOLDINGS PLC       DICKIE WALKER MARINE, INC.

By:

 

/s/ David Blewden

     

By:

 

/s/ Gerald Montiel

   

David Blewden

         

Gerald Montiel

   

Director

         

President and Chief Executive Officer